UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7321


KALVIN MARSHALL,

                Plaintiff - Appellant,

          v.

ROBERT E. PAYNE, Judge; HENRY E. HUDSON, Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00286-JRS)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kalvin Marshall appeals the district court’s order denying

his motion to reopen his Bivens * action which was dismissed in

April 2015.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Marshall v. Payne, No. 3:13-cv-00286-JRS (E.D.

Va. Sept. 19, 2016).        We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




     * Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                        2